FILED
                             NOT FOR PUBLICATION                            JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MITSUE TAKAHASHI,                                No. 10-15547

               Plaintiff - Appellant,            D.C. No. 1:09-cv-01668-OWW-
                                                 SMS
  v.

FARMERS INSURANCE GROUP,                         MEMORANDUM *
Merced Office,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Mitsue Takahashi appeals pro se from the district court’s order dismissing

her employment action on statute of limitations and res judicata grounds. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Manufactured Home


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cmtys. Inc. v. City of San Jose, 420 F.3d 1022, 1025 (9th Cir. 2005). We affirm.

       The district court properly dismissed Takahashi’s claims under Title VII and

the Age Discrimination in Employment Act (“ADEA”) as time-barred. See 42

U.S.C. § 2000e-5(e)(1) (at most 300-day time limit for filing an Equal

Employment Opportunity Commission (“EEOC”) charge under Title VII); 29

U.S.C. § 626(d) (same for ADEA); Santa Maria v. Pac. Bell, 202 F.3d 1170, 1176

(9th Cir. 2000) (“[F]ailure to file an EEOC charge within the prescribed 300-day

period . . . is treated as a violation of a statute of limitations[.]”), overruled on

other grounds by Socop-Gonzalez v. I.N.S., 272 F.3d 1176, 1194-96 (9th Cir. 2001)

(en banc). Moreover, the district court properly determined that Takahashi’s Title

VII and ADEA claims were also barred by res judicata. See Kay v. City of Rancho

Palos Verdes, 504 F.3d 803, 808 (9th Cir. 2007) (stating requirements for res

judicata under California law).

       Takahashi’s remaining contentions are unpersuasive.

       AFFIRMED.




                                             2                                      10-15547